DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 16-22 in the reply filed on 09/14/2022 is acknowledged.
Claims 23-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/14/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Klaffki et al (DE102015219558A1 using the provided English translation given in 08/19/2020 IDS) in view of Tanaka et al (US 20020043959 A1).
Regarding claim 16, Klaffki discloses a method for producing a mechanical and thermal system for a modular battery, the system having at least one module including: 
(i) a box-like module housing (drive battery assembly 10 in Figs. 1-2),
(ii) at least one energy storage unit (battery cell modules 18 in Figs. 1-2), and 
(iii) at least one power electronics unit arranged constituting a modular multilevel converter (electronics unit 22 in Figs. 1-2, P22-24, “electronics unit serves for monitoring, controlling and/or regulating the battery cell modules 18 and/or the battery cells 20, in particular the electrically output or absorbed power”, P24, drawn to the modular multilevel converter limitation),
said method comprising: 
connecting the module, on at least one thermally conductive module side (side at which cooling device 24 is located), to at least one flat cooling apparatus (cooling device 24 is flat and is assigned (connected) to the battery cells module to actively cool battery cells, Figs. 1-2, P26-27); 
thermally isolating the at least one energy storage unit and the at least one power electronics unit from one another by at least one first and at least one second thermally conductive element (at least one first thermally conductive element being drawn to cooling ducts 26 assigned (connected) to battery cell modules, P27; at least second thermally conductive element being drawn to heat conductive device 28 and connection portion 34 connected to the electronics unit via attachment surface 32 in Fig. 2, P28-30) that dissipate heat to the at least one thermally conductive module side that is thermally connected to the flat cooling apparatus (cooling ducts 26 conduct heat form the battery cell modules to cooling device 24, the heat conductive device 28 conduct heat form the electronics unit to cooling device 24, Fig. 1); 
integrating the at least one energy storage unit and the at least one power electronics unit into the module housing (battery cell modules are received (integrated) in the housing 12, P22, electronic unit 22 is accommodated (integrated) in housing 12, P24); 
connecting the at least one energy storage unit to the at least one first thermally conductive element that contacts the at least one module side connected to the cooling apparatus (cooling ducts 26 assigned (connected) to battery cell modules on the side at which cooling device 24 is located, P27). 
While the Figures of Klaffki show the electronic unit on what appears to be a flat board, Klaffki does not explicitly disclose the at least one power electronics unit arranged on a flat power electronics circuit board.
In a similar field of endeavor, Tanaka teaches a flat circuit board can support an electronic circuit assembly (P38).
Therefore, it would have been obvious to one of ordinary skill in the art to have utilized the teaching of Tanaka within the module of Klaffki and provided the at least one power electronics unit to be supported (arranged) on a flat power electronics circuit board, given that Tanaka teaches flat circuit boards are able to support electronic circuit assemblies.
One of ordinary skill in the art would now recognize that modified Klaffki meets the limitation arranging the at least one flat power electronics circuit board between the at least one energy storage unit and a housing interior wall of the module housing (the electronics unit 22 is accommodated (arranged) in the housing 12 and as seen in Figs. 1-2 is between a left-hand interior wall and the battery cell modules); and
arranging the at least one second thermally conductive element between the at least one flat power electronics circuit board and the at least one energy storage unit (heat conductive device 28 and connection portion 34 are accommodated (arranged) in the housing 12 and as seen in Figs. 1-2 are between the electronics unit and the battery cell modules), which second thermally conductive element contacts the at least one module side connected to the cooling apparatus (contacts through connection point 34 in Fig. 2).

Regarding claim 18, Klaffki discloses wherein the energy storage unit is either at least one battery cell in the form of a prismatic cell or at least one battery cell in the form of a round cell or at least one battery cell in the form of a pouch cell (“battery cells 20 can be prismatic battery cells which are, for example, accommodated in a bag and arranged one behind the other in the battery cell module 18”, P23).

Regarding claim 21, Klaffki discloses wherein a module base is one of the at least one module sides connected to the cooling apparatus (a module base being drawn to the side of the battery cell module connected to cooling ducts 26 connected to the cooling device 24 in Figs. 1-2).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Klaffki et al (DE102015219558A1 using the provided English translation given in 08/19/2020 IDS) in view of Tanaka et al (US 20020043959 A1) as applied to claim 16, and further in view of Lee et al (US 20110045335 A1).
Regarding claim 17, Klaffki discloses wherein the at least two energy storage units are arranged adjacently (see Figs. 1-2).
Modified Klaffki does not meet the limitation wherein the at least two energy storage units are combined to form a battery pack and are connected in series with one another.
In a similar field of endeavor, Lee teaches a battery module configured in a structure in which a plurality of battery cell units each having battery cells connected in parallel to each other are connected in series to one another such that the battery module can be arranged in various forms (P18).
Therefore, it would have been obvious to one of ordinary skill in the art to have utilized the teaching of Lee within the module of modified Klaffki and provided wherein the at least two energy storage units are combined to form a battery pack and are connected in series with one another, given that Lee teaches this allows for a battery pack to be able to be arranged in various forms.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Klaffki et al (DE102015219558A1 using the provided English translation given in 08/19/2020 IDS) in view of Tanaka et al (US 20020043959 A1) as applied to claim 16, and further in view of Sakata et al (US 20150343919 A1).
Regarding claim 18, modified Klaffki does not meet the limitation of arranging at least one thermally insulating element in the module housing, wherein the interaction of at least one of the thermally conductive elements and the at least one thermally insulating element results in at least one cooling path that dissipates heat produced in the module housing to the module side that is connected to the cooling apparatus.
In a similar field of endeavor, Sakata teaches in a power supply device, a thermal insulation dividing wall divides a storage case into a storage space of a battery block and a storage space of a circuit board (P9). Sakata teaches the dividing wall of a thermal insulation physically separates the battery block and the circuit board, and then suppresses the heat generation of secondary batteries (within the battery block) that would be conducted to the circuit board (P43). Sakata teaches this can protect the circuit board from heat generation of the battery block (P9, 43). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Sakata within the module of modified Klaffki and arranged a thermally insulating element in the module housing, such as the dividing wall of insulation of thermal insulation of Sakata, given that Sakata teaches this can protect the circuit board from heat generation of an energy storage unit (battery block).
Regarding the limitation “wherein the interaction of at least one of the thermally conductive elements and the at least one thermally insulating element results in at least one cooling path that dissipates heat produced in the module housing to the module side that is connected to the cooling apparatus”, modified Klaffki would meet this limitation because in Klaffki Fig. 1, the heat conducting devices (28) and the cooling ducts (26) would allow for at least one cooling path that dissipates heat produced in the module housing to the module side that is connected to the cooling apparatus, even though the thermally insulating element protects the circuit board from heat generation of one of the energy storage units (see the annotated Klaffki Fig. 2 below).

    PNG
    media_image1.png
    552
    721
    media_image1.png
    Greyscale

Annotated Klaffki Fig. 2

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Klaffki et al (DE102015219558A1 using the provided English translation given in 08/19/2020 IDS) in view of Tanaka et al (US 20020043959 A1) as applied to claim 16, and further in view of Nakatsu et al (US 20100026090 A1).
Regarding claim 19, modified Klaffki does not meet the limitation wherein the at least one second thermally conductive element comprises thermally conductive plates and a top and a bottom of the flat power electronics circuit board are each surrounded by one of the thermally conductive plates, and wherein the respective thermally conductive plate contacts the at least one module side connected to the cooling apparatus.
In a similar field of endeavor, Nakatsu teaches a metal base plate (11 in Fig. 2) can be disposed between a driving circuit board  (22 in Fig. 2) and a control circuit board (20 in Fig. 2, P78). Nakatsu teaches the metallic base plate functions as a magnetic shield for the circuits mounted on the boards (22 and 20) and functions to release the heat generated from the driving circuit board (22) and from the control circuit board (20), thereby cooling down the circuit boards (22 and 20, P78).
While Nakatsu does not teach multiple metallic base plates to surround the circuit boards, it would be obvious one of ordinary skill in the art to duplicate the metallic base plate to surround the tops and bottoms of the circuit boards in order to provide additional shielding and cooling to the circuit boards because the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of modified Nakatsu within the module of modified Klaffki and provided wherein the at least one second thermally conductive element comprises thermally conductive plates, such as the metallic base plates of modified Nakatsu, and a top and a bottom of the flat power electronics circuit board are each surrounded by one of the thermally conductive plates, given that Nakatsu teaches a metallic base plate functions as a magnetic shield for the circuits mounted on boards and functions to release the heat generated from the circuit boards thereby cooling the circuit boards.
While modified Klaffki does not explicitly disclose wherein the respective thermally conductive plate contacts the at least one module side connected to the cooling apparatus, one of ordinary skill in the art would rearrange the parts of modified Klaffki as claimed in order to further facilitate the transfer of heat away from the flat power electronics circuit board because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Klaffki et al (DE102015219558A1 using the provided English translation given in 08/19/2020 IDS) in view of Tanaka et al (US 20020043959 A1) as applied to claim 16, and further in view of Yang et al (US 20170133723 A1).
Regarding claim 22, modified Klaffki does not meet the limitation of arranging a control electronics unit in the form of a flat control circuit board opposite or at right angles to the power electronics circuit board along a housing interior wall of the module housing.
In a similar field of endeavor, Yang teaches a multi-cell type middle or large-sized battery pack, which is configured to have a multi-cell structure in which a plurality of battery modules is combined, is provided with a safety system, such as a battery management system (BMS), for protecting battery cells from overcharge, overdischarge, or overcurrent. Yang teaches a BMS may include a printed circuit board (PCB) mounted to the upper surface of a battery cell stack, the PCB being configured to have a rectangular shape corresponding to the horizontal size of the battery cell stack (P30).
Therefore, it would have been obvious to one of ordinary skill in the art to have utilized the teaching of Yang within the module of modified Klaffki and mounted (arranged) a BMS (control electronics unit) in the form of a flat control circuit board at right angles to the power electronics circuit board along a housing interior wall of the module housing (such as being mounted on the upper surface of the outer housing), given that Yang teaches a BMS can protect battery cells from overcharge, overdischarge, or overcurrent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.G.B./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729